First. A copy of the case-made was not served upon counsel for the state until more than 60 days after the date of sentence. The statute provides that a case-made must be served upon opposing counsel within 30 days from date of sentence, unless this time is extended by order of the trial court. There was no such extension of time in this case. The case-made must therefore be stricken from the record. *Page 589 
Second. We find that a written notice of appeal was never served by the appellant upon the county attorney or the clerk of the court in which this case was tried, as is required by law. As no such notice has been served, we have failed to acquire jurisdiction of this case, and the appeal is therefore dismissed, with directions to the district court of Rogers county to proceed with the execution of its judgment.
ARMSTRONG and DOYLE, JJ., concur.
                    ON MOTION FOR REHEARING.